This is an appeal from an award of the Industrial Board. The sole question presented is the sufficiency of the evidence to sustain the award.
In determining the sufficiency of the evidence to sustain such an award, it is only necessary that sufficient facts and 1.  circumstances be proven from which the essential ultimate facts may be reasonably inferred, and this court on appeal will not disturb the award though other inferences or findings might be preferred. Bimel Spoke and Wheel Company v. Loper
(1917), 65 Ind. App. 479, 117 N.E. 527; Star Publishing Company
v. Johnson (1925), 83 Ind. App. 309, 146 N.E. 765; Deardorff
v. City of East Chicago (1943), 114 Ind. App. 102,50 N.E.2d 926.
With this rule in mind we hold there was sufficient evidence to sustain the finding and award of the Industrial Board that the plaintiff was in the employ of defendant on August 7, 1943, 2.  at an average weekly wage in excess of $34.00 per week, and that on said date he received an accidental injury arising out of and in the course of his employment wherein he struck the upper right and back part of his head on an object; that as a result of said injury he became temporarily totally disabled on October 21, 1943, and such disability continued until February 23, 1944. Therefore, the award of the Industrial Board is affirmed with the usual penalty.
Note. — Reported in 57 N.E.2d 943. *Page 189